Citation Nr: 1604027	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected status post right knee surgery with mild degenerative joint disease (a right knee disability).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to hypertension (also adjudicated as service connection for high cholesterol and high triglycerides).

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1970 to July 1978, and from September 1981 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Atlanta Department of Veterans Affairs (VA) Regional Office (RO) located in Decatur, Georgia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In September 2015, the Veteran and his spouse testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on VBMS.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, the RO adjudicated and denied service connection for high cholesterol and high triglycerides in the August 2009 rating decision on appeal; however, the Veteran has consistently contended that he had high cholesterol, high triglycerides, and high blood pressure in service, which has resulted in the current hypertension and CAD.  See Hearing Transcript at 9-10; see also April 2014 Substantive Appeal, VA Form 9; see also April and May 2008 Statements.  In short, the issues of service connection for high cholesterol and high triglycerides are subsumed in the remaining issues of service connection for hypertension and CAD.

The issues of service connection for hypertension and CAD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased period on appeal, the right knee disability has been manifested by right knee flexion limited, at worst, to 90 degrees, right knee extension to 0 degrees, and meniscal tear with frequent symptoms of joint locking, pain, and effusion.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, the criteria for an increased rating of 20 percent, and no higher, for the right knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The appeal for an increased disability rating for the service-connected right knee disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, i.e., the 20 percent disability rating for a right knee disability that fully satisfies the Veteran's higher rating appeal (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for the issue on appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

The "amputation rule" set forth at 38 C.F.R. § 4.68 (2015) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.

The Board has reviewed all the evidence in the Veteran's electronic file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Increased Rating for a Right Knee Disability

The right knee disability is rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5010, for degenerative arthritis with painful motion to a noncompensable degree (see August 2009 rating decision codesheet).  Diagnostic Code 5010 directs that arthritis due to trauma, substantiated by x-ray findings, should be evaluated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  
38 C.F.R. § 4.71, Plate II (2015).

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the right knee disability more closely approximate the criteria for a higher rating under Diagnostic Code 5260 or Diagnostic Code 5261.  For the entire increased rating period on appeal, right knee flexion ranged from 90 to 120 degrees, and right knee extension was at 0 degrees (full extension), including after consideration of Deluca factors.   Because right knee flexion and right knee extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings based on compensable flexion and compensable extension, is not warranted under Diagnostic Code 5260 or Diagnostic Code 5261 for the entire increased rating period.  VAOPGCPREC 9-04.  

The Board next finds that the evidence is in equipoise on the question of whether manifestations of the right knee disability more closely approximate dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion,  the criteria for the 20 percent rating under Diagnostic Code 5258 for the entire increased rating period on appeal.  The Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case for the knee joint) under Diagnostic Code 5003 for knee joint arthritis with painful motion to a noncompensable degree; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Throughout this portion of the rating period, the right knee disability has been manifested by meniscal tear with frequent symptoms of locking, joint pain, and effusion, which the Board finds more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258 for the increased rating period.  See, e.g., October 2008 VA examination report (noting meniscal tear, report of knee pain, giving way, locking, and swelling); November 2009 X-ray (noting increased soft tissue density in the suprapatellar bursa consistent with small joint effusion); August 2010 magnetic resonance imaging (MRI) of the right knee report (noting medial meniscus tear in the right knee, and moderate joint effusion); and January 2013 VA examination report (noting meniscal tear, and frequent episodes of joint locking, joint pain, and joint effusion).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted for the entire increased rating period on appeal as use of Diagnostic Code 5258 is more potentially and actually favorable.  

In any case involving knee pain, locking, or effusion, separate ratings may not be assigned under Diagnostic Codes 5003 and 5258 because to do so would constitute pyramiding, that is, separate rating of the same overlapping symptoms of pain and limitation of motion/locking; therefore, because the Board is granting a higher rating of 20 percent under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5003 will be discontinued and replaced (by the more favorable 20 percent rating under Diagnostic Code 5258).  Moreover, this change in Diagnostic Code does not amount to a reduction, as the overall rating for the right knee disability increases from 10 percent to 20 percent (i.e., from 10 percent under Diagnostic Code 5003 to 20 percent rating under Diagnostic Code 5258) for the entire increased rating period on appeal as a result of this decision.  

Other Potential Rating Codes

The Board will next consider whether a rating in excess of 20 percent is warranted under other potentially applicable diagnostic codes used for rating knee disabilities.  Under Diagnostic Code 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, a higher or separate 10 percent rating is not warranted under Diagnostic Code 5259 because, while the evidence shows partial removal of symptomatic semilunar cartilage, the Veteran's reports of locking, pain, and effusion into the right knee joint are symptoms already contemplated in the 20 percent rating under Diagnostic Code 5258.  The Veteran may not be assigned a separate rating under Diagnostic Code 5259, as he has already been assigned a rating under Diagnostic Code 5258 for the residual symptoms associated with the right knee disability.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  

There are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion (including as due to joint "locking"), and effusion.  

The rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, Diagnostic Codes 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking, but not as to dislocation or surgical absence.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Granting a separate rating for the same overlapping manifestations, specifically, symptoms of frequent locking, pain, and effusion into the joint, of the right knee disability under Diagnostic Code 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than Diagnostic Code 5258 (which provides a single, maximum rating of 20 percent).   

Diagnostic Code 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right knee ankylosis; therefore, Diagnostic Code 5256 does not apply.  Diagnostic Code 5257 allows for higher potential ratings (with a maximum 30 percent rating) and separate rating for recurrent subluxation or lateral instability.  Although the Veteran has reported giving way of the right knee, upon objective testing during the October 2008 and January 2013 VA examinations, the right knee did not demonstrate lateral instability.  VA treatment records also support this finding of no lateral instability.  See November 2009 examination note (indicating no ligamentous instability).  Diagnostic Code 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, Diagnostic Code 5262 does not apply in this case because the evidence does not demonstrate impairment of the left tibia or fibula, specifically malunion or nonunion.  

Also, the evidence in this case shows no genu recurvatum, and the maximum disability rating under Diagnostic Code 5263 is 10 percent; therefore, a separate or higher rating under Diagnostic Code 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the October 2008 and January 2013 VA examinations revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence of record does not reflect that the Veteran has genu recurvatum, Diagnostic Code 5263 does not apply.

Regardless, as mentioned above, the Veteran testified during the September 2015 Videoconference Board hearing that he would be fully satisfied with a 20 percent disability evaluation for a right knee disability.  See Hearing Transcript at 15; see also A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Thus, the 20 percent rating being granted by the Board is a full grant of the benefits sought on appeal regarding the issue of an increased rating for a right knee disability, leaving no question of law or fact for the Board to decide.  See 
38 U.S.C.A. § 7104 (West 2014) (charging the Board with deciding questions of law and fact on appeal).  By stating that a 20 percent rating by the Board would satisfy the appeal, the Veteran has limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 20 percent for the entire initial appeal period.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 20 percent is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the right knee disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the schedular rating under Diagnostic Code 5258.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the right knee disability.  For the entire increased rating period on appeal, the right knee disability was manifested by degenerative joint disease, meniscal tear with frequent symptoms of locking, joint pain, and effusion, flexion limited to no more than 90 degrees (i.e., to a noncompensable degree), and without ankylosis, subluxation or lateral instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the schedular rating criteria specifically provide a 20 percent rating under Diagnostic Code 5258 for knee disability manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran's right knee disability to the schedular criteria for the current ratings, that the right knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria.  The Veteran's complaints of increased pain after walking more than 100 yards, and difficulty with ladder climbing and policing of correctional facility grounds are part of, "like," and analogous to pain on movement, swelling, and frequent episodes of locking, pain, and effusion, which are already contemplated in the 20 percent rating under Diagnostic Code 5258 for the increased rating period on appeal.  See 38 C.F.R. § 4.45 (orthopedic rating considerations include disturbance of locomotion, interference with sitting, standing, and weight bearing).  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected right knee disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with a right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU is addressed in the Remand section below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

For the entire increased rating period on appeal, an increased rating of 20 percent, and no higher, for the right knee disability is granted.


REMAND

Service Connection for Hypertension and CAD

The Veteran contends that he had high blood pressure, high cholesterol, and high triglycerides in service, which have resulted in the current hypertension and CAD.  In the alternative, the Veteran contends that the CAD is due to the hypertension (the symptoms of which first manifested in service).

On January 11, 1988, a service treatment record revealed the results of a laboratory report indicating that the Veteran had high cholesterol and high triglycerides.  The assessment, at that time, was hyperlipidemia.  On January 27, 1988, a service treatment record noted the Veteran's complaint of chest pain, which was described as a dull ache.  Again, high cholesterol and high triglycerides were noted; however, with the exception of atypical chest pains, no assessment was made.

Service treatment records reveal elevated blood pressure readings: February 2, 1993 (130/92); February 5, 1993 (158/90); February 19, 1993 (122/84); February 22, 1993 (122/90); February 26, 1993 (130/90); March 2, 1993 (122/90 and 128/84); March 3, 1993 (126/90); March 5, 1993 (128/84); March 12, 1993 (122/88); February 17, 1994 (130/98, 136/92, 130/88, and 138/90; July 11, 1994 (130/90); August 31, 1994 (130/90), and October 1994 (130/90, 124/90, and 122/90).

In a January 1995 report of medical history, the Veteran indicated that he has or has had pain or pressure in the chest, and palpation or pounding heart.  The examining physician indicated that the Veteran had episodic chest oppression, no ischemic type.  The examining physician also noted the Veteran's claim of esophageal problems and that he was a cigarette smoker.

Current VA treatment records reveal that the Veteran has current diagnoses of hypertension and CAD.  In this case, the Veteran has not been afforded a VA examination for the claimed hypertension and CAD, and there is no medical opinion of record addressing the etiology of the claimed hypertension or CAD, including the elevated blood pressure readings in service.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination with nexus opinion is necessary to assist in determining the nature and etiology of the current hypertension and CAD.


TDIU

During the pendency of this appeal, the Veteran has asserted that the service-connected right knee disability has prevented him from working.  Most recently, in a November 2012 letter, received by VA in August 2013, the Deputy Warden of Security of the Georgia Department of Corrections indicated that, after the Veteran failed to meet the physical requirement for the past two years due to inability to complete the one mile run, the Veteran decided to resign his position as a correctional officer in October 2012.  A claim for a TDIU may be considered implicitly within a current increased rating claim.  See Comers v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (a TDIU claim is "implicitly raised whenever a . . . veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating"); Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Entitlement to a TDIU is raised where a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

In the present case, the AOJ has not considered the Veteran's TDIU claim in light of the recent contentions.  Therefore, remand is required to afford the Veteran such initial consideration of a TDIU by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the issues of service connection for hypertension and CAD and a TDIU are REMANDED for the following actions:

1. Provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU, and adjudicate the issue of a TDIU in light of all the evidence of record, considering additional occupational impairment caused by the right knee disability, along with all other service-connected disabilities.

2. Schedule an appropriate VA examination to assist in determining the nature and etiology of the current hypertension and CAD.  Following a review of all relevant evidence from the electronic file, to include in VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Is it at least as likely as not (a 50 percent or greater degree of probability) that the hypertension began during service or is etiologically related to active service?  In rendering the requested opinion, the VA examiner should address and comment on the significance, if any, of the elevated blood pressure readings in service as listed above.

b) Is it at least as likely as not (a 50 percent or greater degree of probability) that the CAD began during service or is etiologically related to active service?  In rendering the requested opinion, the VA examiner should address and comment on the significance, if any, of the results of high cholesterol and high triglycerides in service, the assessment of hyperlipidemia in service, and the Veteran's complaints of pain or pressure in the chest, and palpation or pounding heart during service.

c) Is it at least as likely as not (a 50 percent or greater degree of probability) that the current CAD is caused by the hypertension?

d) If not caused by the hypertension, is it at least as likely as not (a 50 percent or greater degree of probability) that the CAD is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the hypertension?  If the VA examiner opines that the CAD is aggravated by the hypertension, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for hypertension and CAD in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


